Citation Nr: 0327410	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, and from November 1990 to April 1991.  He also 
had service in the Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss and tinnitus.


REMAND

The provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000 require VA to obtain all service medical records and 
any additional records in the possession of a federal agency.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).  The claims folder 
does not contain the veteran's service medical records for 
his period of service from November 1990 to April 1991 nor 
his ARNG records from his almost 20 years of service.  These 
records must be associated with the claims folder prior to 
any further adjudication.  The veteran should also be 
requested to identify all VA and non-VA providers of 
treatment for his hearing loss and tinnitus since his 
separation from his first period of service in February 1970.  
On remand, the RO should provide the veteran notice which 
complies with the provisions of 38 U.S.C.A. § 5103.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should inform the veteran that a full year is allowed to 
respond to the VCAA notice.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims folder the veteran's service 
medical records for his period of service 
from November 1990 to April 1991 and ARNG 
records from February 1970 to November 
1990.

2.  The veteran should also be requested 
to identify all VA and non-VA providers of 
treatment for his hearing loss and 
tinnitus since his separation from his 
first period of service in February 1970.

3.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  This notice should 
inform the veteran that a full year is 
allowed to respond to the VCAA notice.  
The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

4.  Thereafter, the RO should readjudicate 
the claim of service connection for 
bilateral hearing loss and tinnitus.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




